DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species I: Figures 1-7
Species II: Figure 8
Species III: Figure 9
Species IV: Figures 10-11

The species listed above are independent or distinct for the following reasons. 
Species I is directed to a belt element (30) comprising inclined surfaces that extend inwardly and are located outwardly of a first edge from which a first inclined surface extends inwardly, while Species II is directed to a belt element (100) comprising a second edge from which the second inclined surface extends inwardly is located nearer to a slot-defining surface of a base portion, that is, nearer to a head portion, than a first edge surface from which a first inclined surface extends inwardly.
Species II is directed to a belt element (100) comprising a second edge from which the second inclined surface extends inwardly is located nearer to a slot-defining surface of the base portion, that is, nearer to a head portion, than a first edge surface from which a first inclined surface extends inwardly, while Species III is directed to a belt element (200) comprising second edges formed continuously with a first edge and inclined such that a distance between the second edges and a slot-defining surface of a base portion partially defining slots decreases as the second edges extend toward respective widthwise ends of a base portion.
Species III is directed to a belt element (200) comprising second edges formed continuously with a first edge and inclined such that a distance between the second edges and a slot-defining surface of a base portion partially defining slots decreases as the second edges extend toward respective widthwise ends of a base portion, while Species IV is directed to a belt element (300) comprising a secondary edge formed so as to extend in the direction of width of a base portion and such that a distance between a secondary edge and a slot-defining surface of a base portion partially defining the slots is constant in the width direction of the base element. 
Species IV is directed to a belt element (300) comprising a secondary edge formed so as to extend in the direction of width of a base portion and such that a distance between a secondary edge and a slot-defining surface of a base portion partially defining the slots is constant in the width direction of the base element, while Species I is directed to a belt element (30) comprising inclined surfaces that extend inwardly and are located outwardly of a first edge from which a first inclined surface extends inwardly.
In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (and sub-species, if species II is elected), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, None of the claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Prior art for one Species would not likely be applicable as prior art for the other three Species.  As a result, separate prior arts and searches for those prior arts would likely be needed for each Species.  Thus, a burdensome search would be required of the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (and sub-species, if species II is elected) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species (and sub-species if species II is elected) or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species (and sub-species, if species II is elected), or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/